The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 5 and 7 to 10 are rejected under 35 U.S.C. 103 as being unpatent-able over JP 2015/086196 in view of “Hybrid Silicone Powders for Oil Absorption in Cosmetics”.
	This rejection is maintained from the previous office action.  
	The teachings in JP ‘196 have been noted.  See paragraphs 13 and on which teach a partially crosslinked organopolysiloxane meeting claimed (a), para. 16 and on which teach a silicone resin powder, paragraphs 28 and on which teach an oil meeting (c).  Paragraph 33 teaches organopolysiloxane surfactants meeting claimed (d).  
	Given the amount of partially crosslinked organopolysiloxane in paragraph 15 and the amount of silicone resin powder in paragraph 18, the skilled artisan would have found a total amount of these two components and a weight ratio as claimed obvious.  See for instance Example 10 in paragraph 61 which uses amounts of these two compo-nents in ratios that meet the requirements of claim 1.  
	The silicone powder (b) must be selected from polysilicone-22 or polysilicone-1 crosspolymer.  Paragraph 16 teaches various crosspolymers and commercially available powders that may be used, this does not teach the specific ones claimed.
	“Hybrid Silicone Powders” article teaches that polysilicone-22 and polysilicone-1 crosspolymer are spherical powders that are known to be quite useful in cosmetic form-ulations, providing benefits such as soft focus effect, smoothness, silkiness and moisturization.  These powders can be used in the same manner as KSP 100 and 300 series powders, which are taught in paragraph 16 of the JP reference as being useful.
	As such one having ordinary skill in the art would have found the use of polysili-cone 22 or polysilicone-1 crosspolymer in the composition of the JP reference to have 
	For claims 3 and 4 note that titanium oxide and zinc oxide meet this requirement.  These are found in paragraphs 19, 32 and Example 10, noted supra.
	For claim 7 see paragraph 34 which teaches the presence of an aqueous component which will result in an emulsion when combined with the composition disclosed, particularly when a surfactant is present.  
	In view of this, the instant claims are rendered obvious.
	
Applicants’ remarks have been considered but are not deemed sufficient.  
	Applicants stress that the claims require a non-crosslinked silicone surfactant and that component (b) be either a polysilicone 22 or polysilicone 1 crosspolymer.  
	The rejection addressed the obviousness of component (b).  
	The rejection draws attention to paragraph 33 which teaches silicone surfactants, ones that are commonly used in cosmetics.  Applicants state that this does not disclose or suggest a non-crosslinked silicone surfactant but the Examiner strongly disagrees.  One must consider the teachings of JP ‘196 from the perspective of one having ordinary skill in the art, considering silicone surfactants that are commonly used in cosmetics.  Upon reading “polyoxyalkylene alkyl co-modified organopolysiloxane” the skilled artisan would have found the use of such well known and commercially available polysiloxanes having polyoxyalkylene and alkyl side chains obvious.  Similarly upon reading “polyether modified organopolysiloxane” the skilled artisan would have found any of the many well-known and commercially available polysiloxanes having polyether groups attached thereto.  The Examiner notes that paragraph 24 of the instant specification admits that this is “an ingredient commonly formulated in cosmetics” and cites various commercially available surfactants.  
	In the absence of any hint of crosslinking for these surfactants in JP ‘196 the skilled artisan certainly would have found the selection of a non-crosslinked surfactant as claimed obvious over this teaching.  
	Applicants rely on various examples as well as those presented in the newly submitted Declaration to establish criticality for these features.  This is not sufficient.

	Second the Examiner notes that it is impermissible to extrapolate from the results obtained with a limited combination of components to expect the same unexpected results for broader combinations of components.  A limited showing of criticality is insufficient to support a broadly claimed range.  Thus even if the results shown were embraced by the instant claims these limited showings are not sufficient to establish unobviousness for the breadth of the claims.  
	Regarding Example 5 that contains (b) (albeit not the claimed (b)) and Compara-tive Example 3 that does not comprise (b) the Examiner does not find the difference in properties to be unexpected since these are known properties associated with (b), in particular the specific components (b) as claimed. See the benefits of polysilicone 22 and polysilicone 1 crosspolymers as found in the article referenced above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/4/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765